DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 01/28/2021 is acknowledged. Claims 1-9 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/13/2018, 06/18/2020, 09/23/2020, and 02/10/2021 have been considered by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obara (JP 2004-291937A).
Regarding claim 1, Obara teaches a pneumatic tire, see [TITLE]. The tire having a tread pattern to include a plurality of adjacent blocks 12 which are defined by a plurality of circumferentially extending main grooves 10 and tire width direction extending lateral grooves 11 – corresponds to the claimed (a plurality of shoulder blocks that are provided in a side portion, defined by a shoulder main groove extending in a tire circumferential direction and a shoulder lateral groove extending in a tire width direction, and disposed side by side in the tire circumferential direction). The tire is further configured to have a circumferentially extending rib 20 that is disposed on the buttress portion of the tread, where the rib has a protrusion 7 (construed as a projection) that extends toward the blocks, see Figure 1 and Figure 4 – corresponds to the claimed (auxiliary· rib that is provided in the side portion, and extends in the tire circumferential direction along the plurality of shoulder blocks; and a projection that is provided in the side portion, and extends from the auxiliary lib toward the plurality of shoulder blocks).
Regarding claims 2-3, the projections 7 are configured to extend towards the plurality of shoulder blocks with an inclination, see Figure 4 (b) and having two ridges that extend in an identical direction, see Figure 4 (c). 
Regarding claims 4-5, the examiner notes that the limitation “an inclination direction of the center line of each of the plurality of shoulder blocks to the tire width direction is opposite to an inclination direction of the projection to the tire width direction” will be interpreted broadly as no guidance is given regarding specific measures delineating what inclination angle constitutes an opposite inclination angle.  The examiner considers opposite oriented inclination angles in general as they are commonly used to denote a measure between at least two angles having a different orientated inclination angle. Therefore, the protrusions 7 being configured to extend towards the plurality of shoulder blocks having different inclinations, see Figure 4 (b) and the plurality of shoulder blocks having a centerline which extends in the tire widthwise direction having an inclination angle which is different from the protrusion inclination angles of Figure 4 (b) meet the claimed – (center line of each of the plurality of shoulder blocks is inclined to a line extending in the tire width direction, a center line of the projection is inclined to the line extending in the tire width direction, and an inclination direction of the center line of each of the plurality of shoulder blocks to the tire width direction is opposite to an inclination direction of the projection to the tire width direction).
Regarding claims 6-9, Obara teaches as best depicted in Figure 4 (c) the protrusion is configured to have a serrated notch portion at a distal end of the protrusion of which each of the ridges of the protrusion is disposed. The examiner notes: A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)), see MPEP 2131.02 (III). Notably, Figure 4 (c) depicts the claimed serrated notch portion and the reference discloses the protrusions are advantageous for improving traction, see page 11, paragraph [Effect of the Invention]; when the protrusion extends toward the tread at a least a position of 15 mm from the ground contacting portion of the tread.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749